1

2

3

4

5

6

7

8                                UNITED STATES DISTRICT COURT
9                              CENTRAL DISTRICT OF CALIFORNIA
10                                      WESTERN DIVISION
11

12   ROBERT A. COTTON,                 )          No. EDCV 18-2343-VAP (AGR)
                                       )
13                  Plaintiff,         )
                                       )          ORDER TO SHOW CAUSE
14            v.                       )
                                       )
15   COUNTY OF SAN BERNARDINO, et al., )
                                       )
16                  Defendant.         )
                                       )
17                                     )
18         On January 7, 2019, Plaintiff, who is proceeding pro se and in forma pauperis, filed
19   a First Amended Complaint. Pursuant to this Court’s Order dated April 11, 2019, Plaintiff
20   was advised that, under Federal Rule of Civil Procedure 4(m), service of the summons and
21   complaint must be accomplished on each named defendant within 90 days after filing the
22   complaint, and that the 90-day period would expire on July 10, 2019. (Dkt. No. 9.) The
23   Court’s Order expressly warned Plaintiff that “[n]on-compliance with this paragraph may
24   result in issuance of an order to show cause re dismissal for failure to prosecute. Plaintiff
25   may request that the court order the U.S. Marshals Service to serve process if Plaintiff is
26   authorized to proceed in forma pauperis. Fed. R. Civ. P. 4(c)(3).”
27   ///
28   ///
1          To date, no proofs of service or a request that the court order the U.S. Marshals
2    Service to serve process have been filed and therefore it appears that no named defendant
3    has been served. Accordingly, pursuant to Rule 4(m) of the Federal Rules of Civil
4    Procedure and Local Rule 41-1,
5          IT IS ORDERED that, within thirty (30) days of the date of this Order, plaintiff shall
6    show good cause, if there be any, why service was not made within the 90-day period and
7    why this case should not be dismissed without prejudice for failure to prosecute. If plaintiff
8    does not timely file such a declaration or if plaintiff fails to show good cause for
9    failure to timely serve, the Court will recommend that the action be dismissed
10   without prejudice for plaintiff's failure to prosecute or for failure to serve process.
11   See Fed. R. Civ. P. 4(m); Local Rule 41-1; Link v. Wabash R.R., 370 U.S. 626, 629-30, 82
12   S. Ct. 1386, 8 L. Ed. 2d 734 (1962). Service of the complaint upon each named defendant
13   shall be deemed compliance with this Order to Show Cause.
14

15

16   DATED: July 18, 2019                                     ALICIA G. ROSENBERG
                                                        UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26

27

28


                                                   2
